EXHIBIT 10.1



 

AMENDED AND RESTATED

1993 STOCK OPTION PLAN



AMENDMENT 1



 

The Amended and Restated 1993 Stock Option Plan (the "Plan") is amended
effective as of July 17, 2002, as follows:



"Stock Subject to the Plan. Subject to the provisions of Section 11 of the Plan,
the maximum aggregate number of Shares which may be subject to option and sold
under the Plan is 22,927,726 Shares. The Shares may be authorized but unissued,
or reacquired Common Stock, or both. If an Option expires or becomes
unexercisable without having been exercised in full, the unpurchased Shares
which were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated). However, Shares that have actually
been issued under the Plan, upon exercise of either an Option, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan."



